OPINION — AG — THE BOARD OF EMBALMERS AND FUNERAL DIRECTORS MAY, IF IT DETERMINES SAME TO BE NECESSARY OR EXPEDIENT IN CARRYING OUT ITS DUTIES, SUBSCRIBE TO A NATIONAL TESTING SERVICE; PROVIDED THE BOARD HAS FIRST DETERMINED THE SUFFICIENCY OF ANY TEST BEFORE SAME IS USED TO TEST APPLICANTS. IT IS THE FURTHER OPINION OF THE ATTORNEY GENERAL THAT THE BOARD MAY UTILIZE THE GRADING FURNISHED BY THE TESTING SERVICE FOR ANY VALUE SAME MAY HAVE TO THE BOARD, SUCH AS FURNISHING A BASIS BY WHICH TO EVALUATE OKLAHOMA STANDARDS WITH THE STANDARDS OF OTHER STATES OR THE NATION. HOWEVER, THE GRADES CERTIFIED TO THE BOARD MAY NOT BE USED IN LIEU OF AN INDEPENDENT GRADING BY THE BOARD TO DETERMINE THE QUALIFICATIONS OF APPLICANTS. CITE: 59 Ohio St. 1961 396.3 [59-396.3] (HARVEY CODY)